Citation Nr: 1713727	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-26 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to August 1966.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In December 2016, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to service.

2.  The Veteran does not have a current acquired psychiatric disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).

2.  The criteria for service connection for an acquired psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated February 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA mental health examination in April 2010.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
With respect to the claim of entitlement to service connection for bilateral hearing loss, because the claim is being granted in full, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including psychosis and organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Bilateral Hearing Loss

The Veteran seeks service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Additionally, the Veteran had multiple in-service medical examinations at which auditory thresholds were recorded.  Prior to January 1, 1967, audiological evaluation was performed using American Standards Association (ASA) units.  Since 1975, however, VA has evaluated hearing loss under International Standards Organization-American National Standards Institute (ISO-ANSI) units.  In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10
 

Service treatment records do not include an induction examination.  The earliest is examination of record is March 1962 flight examination.  Audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
No record
10
LEFT
15
10
10
No record
15

At a May 1962 examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
No record
15
LEFT
25
20
20
No record
15

At a March 1963 flight examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
5
No record
10
LEFT
15
10
10
No record
10

At a February 1965 flight examination, audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
No record
15
LEFT
30
15
10
No record
10

Audiometric results from a March 1966 examination and a July 1966 separation examination are illegible.  Reserve service treatment records include a September 1972 flight examination report.  As this examination occurred after December 31, 1970, the Board will presume that thresholds were measured using ISO-ANSI units.  Audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
0
10
LEFT
10
5
0
0
10

VA treatment records include a January 2009 audiology consultation.  The Veteran reported hearing loss and tinnitus with an onset in 1962.  He reported in-service noise exposure while working as an aircraft mechanic/crew chief, a pilot, and an instructor pilot.  Post-service noise exposure consisted of work as an airline pilot for 31 years.  Specific audiometric results were not included in the record.  The audiologist stated that audiometry revealed essentially normal hearing sensitivity through 2000 hertz with a moderate, high frequency sensorineural hearing loss.  Word recognition ability was excellent.

In his January 2010 claim, the Veteran stated that his hearing loss began in August 1963.  In a March 2010 statement, he reported that hearing loss and tinnitus both began in primary flight school when training in helicopters without earplugs.  

The Veteran underwent a VA examination in September 2010.  He reported bilateral hearing loss and constant tinnitus.  Reported noise exposure in service consisted of helicopters and gunfire.  He reported minimal acoustic trauma post-service in his work as an airline pilot.  Audiometry results revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
35
55
55
LEFT
15
20
45
55
60

Speech recognition scores were 96 percent in the right ear and 100 percent in the left ear.  He was diagnosed with bilateral sensorineural hearing loss with constant tinnitus.  The examiner opined that tinnitus was as likely as not associated with hearing loss.  The examiner also opined that tinnitus was more likely than not related to service.  This opinion was based on the rationale that service treatment records reflected that the Veteran reported hearing a sound in his right ear.  The examiner further opined that bilateral hearing loss was not related to service.  This opinion was based on the rationale that hearing was within normal limits at all frequencies tested on every audiological examination in the military.

At his December 2016 hearing, the Veteran stated his belief that his hearing loss was due to the noise from jet engines, turbine engines, rotor systems, and helicopters that he worked on and flew in Vietnam.

Private treatment records reflect that in January 2017 the Veteran was evaluated and diagnosed with bilateral sensorineural hearing loss.  No etiology opinion was given by the audiologist.

The Board finds that the evidence is at least in equipoise as to whether bilateral hearing loss is related to service.  The VA examiner found both that tinnitus arose in service and is related to the Veteran's hearing loss, without providing any explanation for this apparent contradiction.  Furthermore, the examiner's opinion is based entirely on the rationale that hearing was within normal limits in service, ignoring the variations among these examinations.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of hearing impairment after service.  Hensley  v. Brown, 5 Vet. App. 155, 159 (1993).  The Board thus finds the Veteran's reports of noise exposure, the fluctuations in thresholds measured in service, and the relationship with service-connected tinnitus more probative than the VA examiner's inadequate opinion that hearing loss is not related to service.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether bilateral hearing loss is related to service, and service connection is therefore granted.

Acquired Psychiatric Disability

The Veteran seeks service connection for an acquired psychiatric disability, specifically PTSD.

Service connection for PTSD requires:  (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2013).  The Board notes that regulations rating psychiatric disorders have been amended to replace references to DSM-IV with DSM-5 and update the nomenclature used to refer to certain psychiatric conditions.  These changes do not apply to claims pending before the Board on August 4, 2014, as this appeal was.  See 79 Fed. Reg. 45093 (August 4, 2014).

There are several avenues to document an in-service stressor, other than obtaining verification from the Joint Services Records Research Center (JSRRC) or other government records repository:  an in-service PTSD diagnosis with lay testimony; combat service with lay testimony; prisoner of war status with lay testimony; lay evidence of personal assault with appropriate corroboration; and a stressor related to a veteran's fear of hostile military or terrorist activity, with appropriate medical evidence.  38 C.F.R. § 3.304(f).  Lay evidence may establish an in-service stressor if the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2). 

Service treatment records do not reflect any symptoms of or treatment for any acquired psychiatric disorders.

In his January 2010 claim, the Veteran stated that his PTSD began in August 1966.  In a March 2010 statement, he described two stressors.  Specifically, he reported that while serving as a helicopter pilot in the summer of 1965 he experienced combat, saw stacks of corpses, and witnessed the murder of a Viet Cong captive by fellow servicemen.  He stated that he suffered dreams and thoughts of these experiences.

The Veteran underwent a VA mental health examination in April 2010.  He reported occasional nightmares and recollections from his experiences while serving in Vietnam.  He stated this occurred once every few weeks.  He reported panic attacks.  He reported excellent relationships with his family, good friendships and social relations.  He was active in sailing.  He reported good overall psychosocial functioning.  Mood was good and affect was normal.  Speech and psychomotor activity were unremarkable.  He was cooperative and friendly.  Memory was normal.  Impulse control was good.  Attention was intact.  Orientation was normal.  The Veteran recounted the stressors which he described in his March 2010 statement.  The examiner found that these stressors met criterion A of the DSM-IV PTSD criteria.  Nevertheless, the examiner determined that the Veteran did not meet the criteria for a PTSD diagnosis or the criteria for any other mental health disability. 

At his December 2016 hearing, the Veteran reported that he does not see a psychiatrist.  He stated that he believed he had a psychiatric disability based on the way his life turned out.  The Veteran's representative noted that the April 2010 VA examination was conducted by a nurse practitioner.  

The Board finds that the evidence weighs against a finding of a current acquired psychiatric disability.  At no time has the Veteran been diagnosed with such a disability.  Although the examination was conducted by a nurse practitioner instead of a psychiatrist or psychologist, neither the Veteran nor his representative articulated a reason why the examiner's conclusion was incorrect.  There is no contradictory medical evidence in the record.  As to PTSD, the Veteran has not given any evidence to indicate that his symptoms meet the DSM-IV criteria of avoidance (criterion C), arousal (criterion D), or clinically significant distress or impairment in social, occupational, or other important areas of functioning (criterion F).  When asked why he believes he has a diagnosable disability at his hearing, he replied that it was based on how his life turned out without any further specificity.  The fact that he has never sought any psychiatric treatment of any kind further supports the examiner's conclusion.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As such, the Board finds that the evidence weighs against a finding of a current acquired psychiatric disability and service connection must therefore be denied.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for an acquired psychiatric disability, to include PTSD, is denied.


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


